Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s amendment dated September 16th, 2021 responding to the Office Action provided in the rejection of claims 21-22, 25-30, and 33-40. 
Claims 21, 26, 27, 29, 34, 35, and 37 have been amended.
Claims 21-40 are remain pending in the application and which have been fully considered by the examiner.
Claims 21, 29, and 35 are in independent form.
Claims 23, 24, 31, and 32 are objected.
Claims 21-22, 25-30, and 33-40 are finally rejected.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Both claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
Upon Applicant’s request, the double patenting rejections, while still in effect and not having been withdrawn, are deferred until the claims are in a final form that would otherwise be in condition for allowance.

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
First, Liu, Yashayeva, and Wise do not teach or suggest “determining … respective mappings between a plurality of software tests executed against a software product to debug the software product and (1) a plurality of code units of the software product and (2) a plurality of data units used by the software product in one or more databases”, as recited by independent claims 21, 29, and 35. (Underline original – See Remarks, page 10).
Second, Liu, Yashayeva, and Wise do not teach or suggest “generating ... a task graph based on the respective mappings, wherein the task graph comprises . . .one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units”,
Third, Liu, Yashayeva, and Wise do not teach or suggest “determining ... a hierarchy of potential error sources in the software product based on the task graph”, as recited by independent claims 21, 29, and 35. (Underline original – See Remarks, page 17)

Prior Art’s Arguments - Rejections
The Objection to claims 26 and 37 have been withdrawn in view of Applicant’s persuasive arguments.
Applicants’ arguments filed on September 16th, 2021 have been fully considered but they are not persuasive. For example:
Applicant contends, prior arts of record do not teach “determining … respective mappings between a plurality of software tests executed against a software product to debug the software product and (1) a plurality of code units of the software product and (2) a plurality of data units used by the software product in one or more databases”. Examiner respectfully disagrees because as set forth in the previous Office Action, Liu discloses the cited limitation in at least FIGS. 3 (a), (b), (c) and paragraphs [0068] – [0072] and [0080] – [0082], e.g., FIG. 3(a) and associated text, such as, “(a) a base process uses the current contents of a code base or source code (D1) to create a map that represents an association (map) between a unit of the code base/source code (code unit) and one or more units of a body of software testing code (D2) (software test) that are applicable to the unit of code base/source code (as illustrated by elements D1, D2, B1, and output D3) …Note also that the proposed change to the source code (D4) might affect the structure of the previously created source code to test map (D3)” (Emphasis added –See pars. [0068] – [0072]). Liu further discloses “one or more data processing applications installed in the system and accessible by a plurality of tenants of the multi-tenant data processing system; a data storage element accessible by a plurality of tenants of the multi-tenant data processing system;” (Emphasis added – See pars. [0031] – [0033]). In addition, Liu further discloses in FIG. 2 and associated text, such as, “The example architecture depicted in FIG. 2 includes a user interface (UI) layer or tier 202 having one or more user interfaces 212… users may interact with interface elements in order to access functionality and/or data provided by application 204 and/or data storage 206 layers…  The application modules and/or sub-modules may include any suitable computer-executable code such as computer-executable code corresponding to a programming language (code unit)… The data storage layer 206 may include one or more data objects 226 each having one or more data object components 216 such as attributes and/or behaviors. For example, the data objects may correspond to tables of a relational database (data unit), and the data object components may correspond to columns or fields of such tables (data unit). Alternatively, or in addition, the data objects may correspond to data records having fields and associated services (data unit).” (Emphasis added – See par. [0063] – [0065]). Therefore, the arguments are moot.
Applicant contends, prior arts of record do not teach “generating ... a task graph based on the respective mappings, wherein the task graph comprises . . .one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units”. Examiner respectfully disagrees because as set forth in the previous Office Action, Yashayeva discloses the cited limitation in at least FIG. 13 and paragraph [0053]. Yashayeva further discloses “The mappings between cells and code blocks can be stored in a data structure in memory, such as a table or one or more data objects designed to store associations between various Sparkin objects. Each cell can have either a unique id or can be referenced by column and row (data unit). Each code block (code unit) can also have a unique id. The unique id (or row and column) of each cell can be linked to the unique id of the code block in a mapping stored in memory. As discussed further below, when a particular step of a functional test (software test) is carried out, the corresponding cells can pass the unique ids of their corresponding code blocks to a repository which stores the code blocks. The repository can then select the appropriate blocks for execution based on the unique ids.” (Emphasis added – See par. [0042]). In addition, Yashayeva further discloses in FIG. 13 and associated text, such as, “As shown in FIG. 13, the parameter values table 1303 is linked with cell 1305 which includes the statement having the parameters. Additionally, cox 1302 illustrates the mappings between the cells (data unit) in the Sparkin scenario description 1301 and various executable code blocks (code unit), including code blocks A, D, G, E, H, F, I. The execution order of the functional test (software test) corresponding to Sparkin scenario description 1301 is shown in box 1304. As shown in box 1305, two iterations of each of the code blocks mapped to the cells of the scenario are executed. The first iteration involves passing parameter values ‘Project 1’ and ‘Division A’ as arguments to code block E, whereas the second iteration involves passing parameter values ‘Project 2’ and ‘Division B’ as arguments to code block E” (Emphasis added – See pars. [0052] – [0053]). It is noted that in order for the functional test (software test) being carried out, corresponding cells (data unit) have to pass the 
Applicant contends, prior arts of record do not teach “determining ... a hierarchy of potential error sources in the software product based on the task graph”. Examiner respectfully disagrees because as set forth in the previous Office Action, Wise discloses the cited limitation in at least FIGs. 4-12 and associated text, e.g.,  Col. 5 line 60 – Col. 7, line 30. Wise further discloses “The ‘hierarchical bipartite graph’ (HBG) data structure is used to model the relationship between the Test information and the Failure information. This data structure is the core of the HBG data base (data structure plus access and manipulation algorithms). Multiple tests can exhibit the same failure (often due to triggering the same logic or design bug).”  (See Col. 2, lines 42-55). Therefore, the arguments are moot.

Examiner finds that Applicant’s arguments are not persuasive, as addressed under Prior Art’s Argument – Rejections section above. The independent claims 21, 29, and 35 have been amended, but the amendment did not change the scope of the claims, therefore, the rejection to independent claims 21, 29, and 35 have been maintained with further clarification presented in this Office action necessitated by amendment. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-30, and 33-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al. (US Publication No. 2017/0235661 – hereinafter, Liu – IDS filed 03/24/2020) in view of Yashayeva et al. (U.S. Pub. No. 2017/0300405– hereinafter, Yashayeva – IDS filed 03/24/2020) and further in view of Wise (US Patent No. 7,315,973 – hereinafter, Wise).
Regarding claim 21:
Liu discloses a system, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: 
determining respective mappings between a plurality of software tests executed against a software product to debug the software product and (1) a plurality of code units of the software product and (2) a plurality of data units used by the software product in one or more databases (FIG. 2 and associated text, such as, “The data storage layer 206 may include one or more data objects 226 each having one or more data object components 216 such as attributes and/or behaviors. For example, the data objects may correspond to tables of a relational database, and the data object components may correspond to columns or fields of such tables.” (See par. [0065]). FIG. 3(a) and associated text, such as, “(a) a base process uses the current contents of a code base or source code (D1) to create a map that represents an association between a unit of the code base/source code and one or more units of a body of software testing code (D2) that are applicable to the unit of code base/source code (as illustrated by elements D1, D2, B1, and output D3) …Note also that the proposed change to the source code (D4) might affect the structure of the previously created source code to test map (D3)” (Emphasis added –See pars. [0068] – [0072]). FIG. 3(b)-(d) and associated text, such as, “As shown in FIG. 3(b), the initial source code/code base is used to determine which software tests contained in Software Test Code D2 are relevant to evaluating/validating Source Code D1. This is accomplished by inputting D1 and D2 into process or processor B1, which results in output D3, the ‘baseline’ Source Code-to-Test Map… FIG. 3(c) illustrates the data flow for a phase, stage or step of the inventive process wherein a proposed change to the Source Code D4 is evaluated to determine which software tests or software test modules would be used to validate/verify D4. As shown in the figure, a proposed change to the Source Code/Code data processing applications installed in the system and accessible by a plurality of tenants of the multi-tenant data processing system; a data storage element accessible by a plurality of tenants of the multi-tenant data processing system;” (Emphasis added – See pars. [0031] – [0033]). In addition, Liu further discloses in FIG. 2 and associated text, such as, “The example architecture depicted in FIG. 2 includes a user interface (UI) layer or tier 202 having one or more user interfaces 212… users may interact with interface elements in order to access functionality and/or data provided by application 204 and/or data storage 206 layers…  The application modules and/or sub-modules may include any suitable computer-executable code such as computer-executable code corresponding to a programming language (code unit)… The data storage layer 206 may include one or more data objects 226 each having one or more data object components 216 such as attributes and/or behaviors. For example, the data objects may correspond to tables of a relational database (data unit), and the data object components may correspond to columns or fields of such tables (data unit). Alternatively, or in addition, the data objects may correspond to data records having fields and associated services (data unit).” (Emphasis added – See par. [0063] – [0065]).); 
But, Liu does not explicitly teach:
generating a task graph based on the respective mappings, wherein the task graph comprises one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units; 
determining a hierarchy of potential error sources in the software product based on the task graph, wherein the hierarchy of potential error sources comprise one or more code units of the plurality of code units, one or more data units of the plurality of data units, or both; and 
transmitting a graphical representation of the hierarchy of potential error sources to one or more computing devices for display.
However, Yashayeva discloses:
generating a task graph based on the respective mappings, wherein the task graph comprises one or more dependencies between the plurality of software tests, the plurality of code units, and the plurality of data units (“The mappings between cells and code blocks can be stored in a data structure in memory, such as a table or one or more data objects designed to store associations between various Sparkin objects. Each cell can have either a unique id or can be referenced by column and row (data unit). Each code block (code unit) can also have a unique id. The unique id (or row and column) of each cell can be linked to the unique id of the code block in a mapping stored in memory. As discussed further below, when a particular step of a functional test (software test) is carried out, the corresponding cells can pass the unique ids of their corresponding code blocks to a repository which stores the code blocks. The repository can then select the appropriate blocks for execution based on the unique ids.” (Emphasis added – See par. [0042]). In addition, Yashayeva further discloses in FIG. 13 and associated text, such as, “As shown in FIG. 13, the parameter values table 1303 is linked with cell 1305 which includes the statement having the parameters. Additionally, cox 1302 illustrates the mappings between the cells (data unit) in the Sparkin scenario code blocks (code unit), including code blocks A, D, G, E, H, F, I. The execution order of the functional test (software test) corresponding to Sparkin scenario description 1301 is shown in box 1304. As shown in box 1305, two iterations of each of the code blocks mapped to the cells of the scenario are executed. The first iteration involves passing parameter values ‘Project 1’ and ‘Division A’ as arguments to code block E, whereas the second iteration involves passing parameter values ‘Project 2’ and ‘Division B’ as arguments to code block E” (Emphasis added – See pars. [0052] – [0053])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yashayeva into the teachings of Liu because that would have produced an output by iterating through the plurality of cells when there are statements in one or more cells of the scenario description which include parameters as suggested by Yashayeva (See par. [0051]).
In addition, Wise discloses:
determining a hierarchy of potential error sources in the software product based on the task graph, wherein the hierarchy of potential error sources comprise one or more code units of the plurality of code units, one or more data units of the plurality of data units, or both (FIGs. 4-12 and associated text, such as, “FIG. 4 is a diagram showing a high-level view of the HBG as a simple bipartite graph data base structure. The HBG is bipartite, which means it has two sides with vertices that connect only to vertices on the other side. Sides are referenced by letter ‘A’, ‘B’, and ‘C’, tetrapartite, etc. The current test picker of the present invention only requires two sides (i.e., bipartite). The HBG is a graph, which means it is composed of vertices connected via ; and 
transmitting a graphical representation of the hierarchy of potential error sources to one or more computing devices for display (“FIG. 3B is a pictographic diagram showing the details of the ‘testpicking’ process. The process is basically iterative having multiple simulation passes. For the first pass, a first simulation run 68 is prepared from test suite 60 and stress suite 62 using manual selection 64 or other approach such as automatic random generation, semi-random generation, etc. Simulation run 68 is presented to simulator 72 to conduct the first run. The simulation results 74 are extracted and presented to TestPicker Suite 66 for formation of the Hierarchical Bipartite Graph (HBG) as explained in detail below.” (See Col. 5, lines 40-59)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wise into the teachings of Liu because that would have provided hierarchical bipartite graph (HBG) such that data structure is used to model the relationship between the Test information and the Failure information as suggested by Wise (See Col. 2, lines 42-55).

Regarding claim 22:
The rejection of claim 21 is incorporated, Liu further discloses wherein the software product has been modified from a first version of the software product to a second version of the software product (FIG. 3(a) and associated text, such as, “Note also that the proposed change to the source code (D4) (a second version of the software producy) might affect the structure of the previously created source code to test map (D3).” (Emphasis added – See pars. [0072]). FIG. 3(c) and associated text, such as, “FIG. 3(c) illustrates the data flow for a phase, stage or step of the inventive process wherein a proposed change to the Source Code D4 is evaluated to determine which software tests or software test modules would be used to validate/verify D4. As shown in the figure, a proposed change to the Source Code/Code Base (D4) is input to the test selection process B2 (along with inputs D3 and D3.1).” (Emphasis added – See par. [0081])).

Regarding claim 25:
The rejection of claim 21 is incorporated, but Liu does not explicitly teach:
wherein the one or more dependencies are indicative of respective orders in which the plurality of code units are executed and the plurality of data units are accessed or modified in response to execution of the plurality of software tests.
However, Yashayeva further discloses:
wherein the one or more dependencies are indicative of respective orders in which the plurality of code units are executed and the plurality of data units are accessed or modified in response to execution of the plurality of software tests (FIG. 13 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yashayeva into the teachings of Liu because that would have produced an output by iterating through the plurality of cells when there are statements in one or more cells of the scenario description which include parameters as suggested by Yashayeva (See par. [0051]).

Regarding claim 26:
The rejection of claim 21 is incorporated, but Liu does not explicitly teach:
wherein the task graph comprises a graphical representation of the respective mappings, and wherein the operations comprise transmitting the task graph to the one or more computing devices for display.
However, Wise further discloses
wherein the task graph comprises a graphical representation of the respective mappings, and wherein the operations comprise transmitting the task graph to the one or more computing devices for display (“FIG. 3B is a pictographic diagram showing the details of the ‘testpicking’ process. The process is basically iterative having multiple simulation passes. For the first pass, a first simulation run 68 is prepared from test suite .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wise into the teachings of Liu because that would have provided hierarchical bipartite graph (HBG) such that data structure is used to model the relationship between the Test information and the Failure information as suggested by Wise (See Col. 2, lines 42-55).

Regarding claim 27:
The rejection of claim 21 is incorporated, Liu further discloses wherein the respective mappings comprise a first mapping between the plurality of software tests and the plurality of code units, and a second mapping between the plurality of software tests and the plurality of data units (FIG. 2 and associated text, such as, “The data storage layer 206 may include one or more data objects 226 each having one or more data object components 216 such as attributes and/or behaviors. For example, the data objects may correspond to tables of a relational database, and the data object components may correspond to columns or fields of such tables.” (See par. [0065]). FIG. 3(a) and associated text, such as, “(a) a base process uses the current contents of a code base or source code (D1) to create a map that represents an association between a unit of the code base/source code and one or more units of a body of software testing code (D2) that are applicable to the unit of code base/source code (as illustrated by elements D1, D2, B1, and output D3) …Note also that the proposed change to the source code (D4) might affect the structure of the previously created source code to test map (D3)” (Emphasis added –See pars. [0068] – [0072]). FIG. 3(b)-(d) and associated text, such as, “As shown in FIG. 3(b), the initial source code/code base is used to determine which software tests contained in Software Test Code D2 are relevant to evaluating/validating Source Code D1. This is accomplished by inputting D1 and D2 into process or processor B1, which results in output D3, the ‘baseline’ Source Code-to-Test Map… FIG. 3(c) illustrates the data flow for a phase, stage or step of the inventive process wherein a proposed change to the Source Code D4 is evaluated to determine which software tests or software test modules would be used to validate/verify D4. As shown in the figure, a proposed change to the Source Code/Code Base (D4) is input to the test selection process B2 (along with inputs D3 and D3.1)” (Emphasis added –See pars. [0080] – [0082])).

Regarding claim 28:
The rejection of claim 21 is incorporated, Liu further discloses wherein the plurality of data units comprise one or more table structures in the one or more databases that organize data in the one or more databases, or the data in the one or more databases is organized by the one or more table structures, or both  (FIG. 2 and associated text, such as, “The data storage layer 206 may include one or more data objects 226 each having one or more data object components 216 such as attributes and/or behaviors. For example, the data objects may correspond to tables of a relational .

Regarding claim 29:
This is a method version of the rejected system claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 30:
The rejection of base claim 29 is incorporated. All the limitations of this claim have been noted in the rejection of claim 22, and is therefore rejected under similar rationale.

Regarding claim 33:
The rejection of base claim 29 is incorporated. All the limitations of this claim have been noted in the rejection of claim 26, and is therefore rejected under similar rationale.



Regarding claim 34:
The rejection of base claim 29 is incorporated. All the limitations of this claim have been noted in the rejection of claim 27, and is therefore rejected under similar rationale.


This is a non-transitory computer-readable medium version of the rejected system claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 36:
The rejection of base claim 35 is incorporated. All the limitations of this claim have been noted in the rejection of claim 22, and is therefore rejected under similar rationale.

Regarding claim 37:
The rejection of claim 36 is incorporated, Liu further discloses wherein the operations comprise selecting a set of software tests from the plurality of software tests, wherein each test in the set of software tests is mapped to a particular code unit of the plurality of code units that changed, or a particular data unit of the plurality of data units that changed, or both, as a result of the software product being modified from the first version to the second version (FIG. 3(a) and associated text, such as, “(a) a base process uses the current contents of a code base or source code (D1) to create a map that represents an association between a unit of the code base/source code and one or more units of a body of software testing code (D2) that are applicable to the unit of code base/source code (as illustrated by elements D1, D2, B1, and output D3); and (b) a repeatable secondary process that iteratively determines one or more incremental changes to the map and to the utilized software testing code caused by a proposed base process and subsequent iterations of the secondary process, software code (the code base/source code and/or a proposed change to the code base/source code) is used as an input to a process that determines which tests contained in the software test code (D2) are used to validate or verify the validity/correctness of the input code (as illustrated by elements D4, B2, and D3) so that appropriate software tests (D5) can be executed (as illustrated by B4)” (Emphasis added – See pars. [0068] – [0071]). FIG. 3(c) and associated text, such as, “As shown in the figure, a proposed change to the Source Code/Code Base (D4) is input to the test selection process B2 (along with inputs D3 and D3.1). Test selection process or processor B2 determines the set of applicable tests or test code that would be used to evaluate D4, producing D5 as an output. This set of tests can then be executed by process or processor B4. As noted, this set of tests is expected to be smaller in many (if not most) cases than the set used to evaluate the entire Source Code/Code Base D1. Note that the output of B2 (i.e., D5) represents the set of tests needed to evaluate the proposed change D4, and is based on the ‘map’ that was generated by considering the relationship(s) between D1 and D2.” (Emphasis added – See par. [0081])).


The rejection of claim 36 is incorporated, Liu further discloses wherein the operations comprise executing the set of software tests against the second version of the software product (FIG. 3(a) and associated text, such as, “(In both the base process and subsequent iterations of the secondary process, software code (the code base/source code and/or a proposed change to the code base/source code) is used as an input to a process that determines which tests contained in the software test code (D2) are used to validate or verify the validity/correctness of the input code (as illustrated by elements D4, B2, and D3) so that appropriate software tests (D5) can be executed (as illustrated by B4)” (Emphasis added – See pars. [0068] – [0071])).

Regarding claim 39:
The rejection of claim 36 is incorporated, but, Liu does not explicitly teach:
wherein the set of software tests comprise one or more combinations of parallelizable software tests.
However, Yashayeva further discloses
wherein the set of software tests comprise one or more combinations of parallelizable software tests (“FIG. 13 and associated text, such as,The first iteration involves passing parameter values ‘Project 1’ and ‘Division A’ as arguments to code block E, whereas the second iteration involves passing parameter values "Project 2" and "Division B" as arguments to code block E. As an alternative to passing the parameter values as arguments, an identifier of the iteration can be passed to the relevant code blocks, and the code blocks can be configured to query the parameter .

Regarding claim 40:
The rejection of base claim 35 is incorporated. All the limitations of this claim have been noted in the rejection of claim 25, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192      
October 22nd, 2021